Citation Nr: 0943148	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  05-02 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 
percent for depression.

2.  Entitlement to an increased evaluation in excess of 50 
percent for migraine headaches.



REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
Law



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Law Clerk


INTRODUCTION

The Veteran served on active duty from July 1975 to August 
1979.

The matter of entitlement to an increased evaluation in 
excess of 30 percent for depression comes before the Board of 
Veterans' Appeals (Board) on appeal of a July 2009 rating 
decision of the Jackson, Mississippi regional office (RO) of 
the Department of Veterans Affairs (VA).  The rating decision 
granted an increased evaluation for depression from 10 
percent, effective October 2003, to 30 percent disabling, 
effective August 2008.

The matter of entitlement to an increased evaluation in 
excess of 50 percent for migraine headaches comes before the 
Board on appeal of a February 2008 rating decision that 
granted an increase from 30 percent, effective October 2003, 
to 50 percent disabling, effective March 2007.

In March 2006, the Veteran, accompanied by his 
representative, appeared at a videoconference hearing held 
before the below-signed Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

In a February 2009 rating decision, the Veteran was granted 
entitlement to a total disability rating based on individual 
unemployability (TDIU), effective August 2008.  A notice of 
disagreement is not of record, and this matter is therefore 
not before the Board.





FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July 
1975 to August 1979.

2.  In October 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran, through his authorized representative, that a 
withdrawal of the appeal of entitlement to an increased 
evaluation in excess of 30 percent for depression was 
requested.

3.  The Veteran's migraines do not result in total 
occupational and social impairment.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's appeal of 
entitlement to an increased evaluation in excess of 30 
percent for depression have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

2.  The criteria for referral of an extraschedular evaluation 
of migraine headaches are not met.  38 C.F.R. §§ 3.321, 
3.321(b)(1), 4.124(a), Diagnostic Code 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes the ability to dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  38 U.S.C.A. § 7105 
(West 2002).  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the Veteran or by his authorized 
representative.  38 C.F.R. § 20.204.  In the present case, 
the Veteran, through his authorized representative, has 
withdrawn the appeal on the issue of entitlement to an 
increased evaluation in excess of 30 percent for depression 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review that appeal and it is 
dismissed.

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2009).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  VA has a duty to notify 
the claimant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).   
With respect to the issue of entitlement to an increased 
evaluation for migraine headaches, the Board notes that this 
case was remanded for the provision of additional notice to 
the Veteran and for collection of private treatment records, 
work attendance records, disability retirement records, and 
work personnel records.  These records have been collected 
and, in a January 2007 letter, the RO provided corrective 
notice to the Veteran regarding what information and evidence 
was needed to substantiate his claim.  

The Veteran also was informed, in a May 2008 letter, how VA 
determines appropriate disability ratings and sets effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The May 2008 letter also complied with Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) and further advised 
the Veteran of the necessity of providing medical or lay 
evidence demonstrating the level of disability and the effect 
that the disability has on employment.  However, the Board 
observes that the U.S. Court of Appeals for Veterans Claims 
(Court) has since held that VCAA notice in a claim for 
increased rating need not be "veteran specific" and need 
not include reference to impact on daily life or rating 
criteria.  Vazquez-Flores v. Shinseki, --- F.3d ---, 2009 WL 
2835434 (Fed. Cir., Sep. 4, 2009).   The Board finds that the 
duty to notify has been met.

VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2009).  In 
January 2008 the Veteran received a VA ratings examination 
for his headache disorder; in August 2008 he received an 
examination for depression, as secondary to the headache 
disorder.

The RO allowed the Veteran an opportunity to respond before 
re-adjudicating the claim in a rating decision dated February 
2008 and in supplemental statements of the case (SSOC) dated 
March and June 2008, and February 2009.  

Thus, the Board finds that all actions and development 
directed in earlier remands have been completed in full.  
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The case 
has been returned to the Board for appellate review.  

The Board concludes that all available evidence pertinent to 
the claim has been obtained and there is sufficient medical 
evidence on file in order to make a decision.  The Veteran 
and his representative have not identified any additional 
pertinent evidence and have been given ample opportunity to 
present evidence and argument in support of his claim.  The 
Board additionally finds that general due process 
considerations have been complied with by VA. See 38 C.F.R. § 
3.103 (2008).


Increased Rating Claim

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2009).  Separate diagnostic codes identify 
various disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

Although a veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1 (and see 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991)), where 
service connection has already been established, and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A veteran may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The Veteran was granted service connection for migraine 
headaches in a July 1980 rating decision, and assigned a ten 
(10) percent disability evaluation, effective August 1979.  
The RO, in a June 2004 rating decision, subsequently 
increased the evaluation to 30 percent effective October, 
2003.  In a rating decision dated February 2008, the RO 
increased the disability rating to 50 percent, effective 
March, 2007.  The Veteran has not subsequently submitted a 
claim for an increased evaluation or contended that the 50 
percent disability rating does not accurately reflect the 
current severity of his migraine headache disorder.

Migraine headaches are rated in accordance with 38 C.F.R. § 
4.124a, Diagnostic Code 8100.  A 10 percent rating is 
warranted for characteristic prostrating attacks averaging 
one in 2 months over the last several months.  A 30 percent 
rating is warranted for characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.  A 50 percent rating is warranted for very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  Assignment of a 50 percent 
disability evaluation is the maximum schedular rating allowed 
under Diagnostic Code 8100.

An extraschedular rating is warranted upon a finding that 
"the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).   

In an April 2007 statement, the Veteran noted that he has 
headaches both day and night, that the headaches left him 
"completely drained" and were usually followed by another 
headache; only rarely would a couple of days pass without the 
occurrence of a headache.  He reported that he never went on 
disability leave from work, but was warned, by his employer, 
against using sick leave for his headache disorder.  The 
claims file indicates, and the Veteran verified at a March 
2006 hearing, that he last worked as a postal carrier in 
December 2000.  

The Veteran has reported experiencing headaches since service 
and his employment records show that he started work for the 
postal service in 1983.  He reported dealing with his 
headache disorder throughout his career with the postal 
service and records from the Veteran's employer indicate that 
he became too disabled to work as a result of what he 
described as "extreme back and leg pain."  Specifically, 
the Veteran's statement of disability to the Federal 
Employees Retirement System does not mention migraine 
headaches, but lists "degenerative disc disease in the 
lumbosacral area" as the disease/injury causing retirement.  
An accompanying statement from the Veteran's supervisor also 
does not mention migraines and reflects that he was released 
from work, and that no on-the-job accommodations could be 
made for him, because his back and leg pain prevented him 
from "standing, stooping, twisting, driving" as required by 
the job.  

In January 2008, the Veteran was afforded a VA examination to 
determine the current severity of his headache disorder.  The 
examiner noted that the Veteran reported experiencing 
prostrating headaches on a daily basis that lasted for hours 
at a time.  The report of the examination reveals that the 
examiner asked the Veteran about the impact of the headache 
disorder on his work and daily life and he reported that he 
does not work and the headaches only affected his daily 
activities when they occurred.  The report indicates a brief 
history of hospitalizations for head pains, to include a 1978 
work-up and treatment for headaches and 1991 treatment for an 
injury to the head sustained while horse-riding.

A March 2008 VA treatment note reflects that the Veteran was 
experiencing daily headaches at that time, which were 
somewhat improved with oxygen treatment.
 Although the Veteran did not show symptoms of depression in 
a May 2008 screening, he received an August 2008 VA 
examination for depression, as secondary to his headache 
disorder.  The report of this examination reflects that the 
Veteran reported he had to quit his job with the postal 
service due to the headache disorder and experienced 
depression as a result.   The Veteran indicated that he had 
headaches two to three times a week, no less than four to 
five times a month, and that each headache could last up to 
five hours.  The record reflects no associated recent 
hospitalizations.

The Veteran has been awarded a 50 percent disability 
evaluation, the maximum schedular rating, for his headache 
condition.  This rating is assigned when a veteran 
experiences frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  
Referral for extraschedular evaluation is not warranted 
unless the headache condition markedly interferes with 
employment or results in frequent periods of hospitalization.  
38 C.F.R. § 3.321(b)(1) (2009).   

Although the Veteran reported to the August 2008 examiner 
that his headache condition caused him to leave his job as a 
postal carrier, the record reflects that the Veteran was able 
to function at that job until he experienced back and leg 
pain attributed to degenerative disc disease.  His attendance 
and personnel records indicate frequent use of sick time and 
departures from work, but the supporting medical evidence 
relates disability to back and leg pain rather than 
migraines.

The most recent, August 2008, VA examination of record 
indicates that the Veteran experiences several prostrating 
headaches a week.  The examiner noted that the headache 
disorder caused reduced reliability and productivity, but not 
total occupational and social impairment.  The examiner noted 
that the Veteran was unable to plan around the headaches and, 
when the headaches occurred, was unable to be productive or 
be in social situations.  This description indicates that he 
experienced frequent, prolonged headaches that resulted in 
periods of severe economic inadaptability.  

Although the examiner noted that the Veteran could not be a 
reliable employee given the unpredictability of the 
headaches, the Board finds that circumstance is adequately 
addressed by the "severe economic inadaptability" 
referenced within the schedular evaluation.  Consequently, 
since the record does not reflect that the Veteran's headache 
disorder caused marked interference with employment or 
frequent periods of hospitalization, the Board finds that the 
criteria for referral for assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

The appeal of entitlement to an increased evaluation in 
excess of 30 percent for depression is dismissed.

An evaluation in excess of 50 percent for the service-
connected migraine headache disorder is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


